Citation Nr: 0434304	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Pittsburgh, Pennsylvania.  

The veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge in December 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss.  The veteran contends that his hearing loss is 
the result of noise trauma from the concussion of the large 
guns while serving aboard the United States Ship Bennett.  He 
states that his duties aboard ship were servicing the 5-inch 
guns while in the ship's forward magazine.  He later worked 
midship firing depth charges.  The veteran maintains he was 
exposed to prolonged noise from the ship's guns during combat 
campaigns, which include Okinawa and Iwo Jima, without the 
benefit of hearing protection.  The veteran noticed a problem 
with his hearing acuity at that time and since his separation 
from active service his hearing acuity gradually worsened.  

The veteran's DD Form 214 shows that he served aboard the 
United States Ship Bennett during World War II.  The veteran 
submitted a newspaper article, which corroborates the 
veteran's testimony regarding extensive combat operations in 
which the United States Ship Bennett participated.  In short, 
this veteran sustained bilateral ear trauma during combat 
action with the enemy.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) state that the VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  A medical examination or medical opinion is 
necessary if the information and evidence of records does not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent 
symptoms of disability;
(B)	Establishes that the veteran suffered an event, injury, 
or disease in service, or an applicable presumptive 
disease; and 
(C)	Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or 
disease in service.  

38 C.F.R. § 3.159(c)(4) (2004).  

Here, the evidence contains competent lay evidence of 
persistent symptoms of a hearing loss disability.  He 
sustained noise trauma during combat operations against the 
enemy while serving aboard the United States Ship Bennett; 
therefore, the evidence establishes that the veteran suffered 
an event or injury in service.  The evidence also indicates 
that his current reduced hearing acuity may constitute a 
hearing loss disability in accordance with 38 C.F.R. § 3.385 
(2004), and may be associated with the established in-service 
event or injury.  The RO has not provided this veteran a VA 
examination on the issue of causation.  

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action.  VA will 
notify the veteran when further action is required on his 
part.

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  Request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  Request the veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for his hearing loss.  He 
states that he receives ongoing treatment 
from Charles J. Tripoli, M.D., West 
Chestnut Street, Washington, Pennsylvania 
15301.  The veteran should provide all 
necessary written releases for these 
records.  If any of the identified 
records cannot be obtained, the veteran 
should be notified of such and the 
efforts used in requesting these records.  

3.  The AMC should arrange for a 
comprehensive VA audiology examination to 
determine the nature and etiology of the 
veteran's current bilateral hearing 
acuity.  It is imperative that the 
audiologist designated to test and 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on a review of the claims folder 
and the examination of the veteran, the 
examiner is to opine on the following 
questions:  

Does the veteran currently have bilateral 
hearing loss?  If so, what type or types 
of hearing loss does he have?  For any 
hearing loss found, what is the 
likelihood that such hearing loss was 
caused by the veteran's noise trauma 
during combat operations against the 
enemy while serving aboard the United 
States Ship Bennett?  

A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  The issue on appeal should then be 
readjudicated.  If the requested benefit 
is not granted, a supplemental statement 
of the case (SSOC) should be furnished.  
The SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case and the supplemental statement 
of the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


